COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-16-00164-CR
                                NO. 02-16-00165-CR
                                NO. 02-16-00166-CR
                                NO. 02-16-00167-CR
                                NO. 02-16-00168-CR

TELIE DAEVON PARKER                                                APPELLANT

                                           V.

THE STATE OF TEXAS                                                       STATE


                                       ------------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
 TRIAL COURT NOS. 1413734D, 1413735D, 1413736D, 1413738D, 1413741D

                                       ------------

                           MEMORANDUM OPINION1

                                       ------------

      Appellant Telie Daevon Parker appeals his convictions for three counts of

aggravated assault (including one count in which the victim was a public servant)

and two counts of aggravated robbery. We affirm the trial court’s judgments and

      1
          See Tex. R. App. P. 47.4.
grant the motion to withdraw filed by appellant’s current appointed appellate

counsel.

      Through separate indictments, a grand jury indicted appellant with three

charges of aggravated assault and two charges of aggravated robbery. In each

case, appellant received appointed counsel.       After the parties filed various

pretrial documents, appellant entered an open guilty plea to each charge. In

conjunction with doing so, he received admonishments from the trial court about

the consequences of his pleas, waived certain constitutional and statutory rights,

and judicially confessed to each charge. The trial court ordered the preparation

of a presentence investigation report.

      Later, the trial court held a hearing. The court admitted the presentence

investigation report and evidence concerning appellant’s charges and received

testimony from appellant and two police officers. At the end of the hearing, the

trial court found appellant guilty of each charge. The court sentenced appellant

to forty-five years’ confinement on three of the charges and twenty years’

confinement on the other two charges, with all sentences running concurrently.

The trial court appointed new counsel for appellant, and appellant brought these

appeals.

      Appellant’s original appointed appellate counsel filed a motion to withdraw

and a brief under Anders v. California, representing that he could “find no errors




                                         2
warranting reversal that [could] be legitimately supported by the record.”2 386
U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967). Counsel’s brief and motion met

the requirements of Anders by presenting a professional evaluation of the record

and showing why there were no arguable grounds for relief.           See id.; In re

Schulman, 252 S.W.3d 403, 406–12 (Tex. Crim. App. 2008) (orig. proceeding)

(analyzing the effect of Anders). We gave appellant an opportunity to file a

pro se response to original appellate counsel’s brief, and he did. The State has

not filed a brief.

       Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that an appeal is frivolous and fulfills the requirements of Anders, we

must independently examine the record. See Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991).       Only then may we grant counsel’s motion to

withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

       We have carefully reviewed the entire record (including the presentence

investigation report), original counsel’s brief, and appellant’s pro se response.

We agree with appellant’s original appellate counsel and his new appellate

counsel that these appeals are frivolous and without merit; we find nothing in the

       2
        Appellant’s original appointed counsel died after filing the Anders brief.
The trial court appointed new counsel to represent appellant in these appeals.
We sent appellant’s new counsel a letter asking counsel to state whether he
agreed with original counsel’s opinion that these appeals are frivolous.
Appellant’s new counsel responded by filing a letter stating that he concurred
with original counsel’s opinion “that there are no issues that are not frivolous that
can be raised in [these] direct appeal[s].” Like appellant’s original appointed
counsel, his new counsel filed a motion to withdraw pursuant to Anders.


                                         3
record that might arguably support the appeals.       See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006).         Accordingly, we grant new counsel’s

motion to withdraw and affirm the trial court’s judgment.



                                              PER CURIAM

PANEL: LIVINGSTON, C.J.; WALKER and MEIER, JJ.

DELIVERED: December 29, 2016




                                         4